Exhibit 10.26

NON-EMPLOYEE DIRECTOR
NON-STATUTORY STOCK OPTION AGREEMENT

THIS AGREEMENT is entered into and effective as of                 (the “Date of
Grant”), by and between Marten Transport, Ltd. (the ”Company”) and
                (the “Optionee”).

A.            The Company has adopted the Marten Transport, Ltd. 2005 Stock
Incentive Plan (the “Plan”), authorizing the Board of Directors of the Company,
or a committee as provided for in the Plan (the Board or such a committee to be
referred to as the “Committee”), to grant non-statutory stock options to
non-employee directors of the Company.

B.            On March 1, 2006, the Committee resolved to automatically grant
options to purchase up to 2,500 shares of common stock to non-employee
directors; and further resolved that such options are to be granted effective
upon each non-employee director’s annual election to the Board of Directors, and
are to be exercisable at the fair market value of the Company’s common stock on
the date of such election.

C.            On                , the Optionee was elected as a non-employee
director of the Company at the Company’s annual meeting.

Accordingly, the parties agree as follows:

ARTICLE 1.  GRANT OF OPTION.

The Company hereby grants to the Optionee the option (the “Option”) to purchase
Two Thousand Five Hundred (2,500) shares (the “Option Shares”) of the Company’s
common stock, $0.01 par value (the “Common Stock”), according to the terms and
subject to the conditions hereinafter set forth and as set forth in the Plan. 
The Option is not intended to be an “incentive stock option,” as that term is
used in Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).

ARTICLE 2.  OPTION EXERCISE PRICE.

The per share price to be paid by Optionee in the event of an exercise of the
Option will be $               .

ARTICLE 3.  DURATION OF OPTION AND TIME OF EXERCISE.

3.1           Initial Period of Exercisability.  The Option will become
exercisable, in its entirety, on the Date of Grant.  This Option will remain
exercisable as to all unexercised Option Shares until 5:00 p.m. (Mondovi,
Wisconsin time) on the tenth anniversary of the Date of Grant (“Time of
Termination”), provided that in the event of the death of Optionee, the rights
to exercise this Option shall remain exercisable by the Optionee’s


--------------------------------------------------------------------------------




heirs or personal representatives through the earlier of (i) the Time of
Termination, or (ii) the date that is one year following the date of death of
the Optionee.

3.2           Change in Control. If a Change in Control (as defined in the Plan)
of the Company occurs, the Committee, in its sole discretion and without the
consent of the Optionee, may determine that the Optionee will receive, with
respect to some or all of the Option Shares, as of the effective date of any
such Change in Control of the Company, cash in an amount equal to the excess of
the Fair Market Value (as defined in the Plan) of such Option Shares immediately
prior to the effective date of such Change in Control of the Company over the
option exercise price per share of this Option (or, in the event that there is
no excess, this Option may be terminated).

ARTICLE 4.  MANNER OF OPTION EXERCISE

4.1           Notice.  This Option may be exercised by the Optionee in whole or
in part from time to time, subject to the conditions contained in the Plan and
in this Agreement, by delivery, in person, by facsimile or electronic
transmission or through the mail, to the Company at its principal executive
office in Mondovi, Wisconsin (Attention: Chief Financial Officer), of a written
notice of exercise.  Such notice will be in a form satisfactory to the
Committee, will identify the Option, will specify the number of Option Shares
with respect to which the Option is being exercised, and will be signed by the
person or persons so exercising the Option.  Such notice will be accompanied by
payment in full of the total purchase price of the Option Shares purchased.  In
the event that the Option is being exercised, as provided by the Plan, by any
person or persons other than the Optionee, the notice will be accompanied by
appropriate proof of right of such person or persons to exercise the Option.  As
soon as practicable after the effective exercise of the Option, the Optionee
will be recorded on the stock transfer books of the Company as the owner of the
Option Shares purchased, and the Company will deliver to the Optionee
certificated or uncertificated (“book entry”) shares.  In the event that the
Option is being exercised, as provided by resolutions of the Committee and
Section 4.2 below, by tender of a Broker Exercise Notice, the Company will
deliver such shares directly to the Optionee’s broker or dealer or their
nominee.

4.2           Payment.  At the time of exercise of this Option, the Optionee
will pay the total purchase price of the Option Shares to be purchased solely in
cash (including a check, bank draft or money order, payable to the order of the
Company); provided, however, that the Committee, in its sole discretion, may
allow such payment to be made, in whole or in part, by tender of a Broker
Exercise Notice, by tender, or attestation as to ownership, of Previously
Acquired Shares that have been held for the period of time necessary to avoid a
charge to the Company’s earnings for financial reporting purposes and that are
otherwise acceptable to the Committee, to the extent permissible by law, by
promissory note (on terms acceptable to the Committee in its sole discretion),
by a “net exercise” as described in the Plan, or by a combination of such
methods.  In the event the Optionee is permitted to pay the total purchase price
of this Option in whole or in part by tender or attestation as to ownership of
Previously Acquired Shares, the value of such shares will be equal to their Fair
Market Value on the date of exercise of this Option.

2


--------------------------------------------------------------------------------




ARTICLE 5.  NONTRANSFERABILITY.

Neither this Option nor the Option Shares acquired upon exercise may be
transferred by the Optionee, either voluntarily or involuntarily, or subjected
to any lien, directly or indirectly, by operation of law or otherwise, except as
provided in the Plan.  Any attempt to transfer or encumber this Option or the
Option Shares other than in accordance with this Agreement and the Plan will be
null and void and will void this Option.

ARTICLE 6.  SERVICE.

Nothing in this Agreement will be construed to (a) limit in any way the right of
the Company to terminate the service of the Optionee at any time, or (b) be
evidence of any agreement or understanding, express or implied, that the Company
will retain the Optionee in any particular position, at any particular rate of
compensation or for any particular period of time.

ARTICLE 7.  WITHHOLDING TAXES.

7.1           General Rules.  The Company is entitled to (a) withhold and deduct
from future wages of the Optionee (or from other amounts which may be due and
owing to the Optionee from the Company), or make other arrangements for the
collection of, all legally required amounts necessary to satisfy any federal,
state or local withholding and employment-related tax requirements attributable
to the grant or exercise of this Option or otherwise incurred with respect to
this Option, (b) withhold shares of Common Stock from the shares issued or
otherwise issuable to the Optionee in connection with this Option, or (c)
require the Optionee promptly to remit the amount of such withholding to the
Company before acting on the Optionee’s notice of exercise of this Option.  In
the event that the Company is unable to withhold such amounts, for whatever
reason, the Optionee must promptly pay the Company an amount equal to the amount
the Company would otherwise be required to withhold under federal, state or
local law.

7.2           Special Rules.  The Committee may, in its sole discretion and upon
terms and conditions established by the Committee, permit or require the
Optionee to satisfy, in whole or in part, any withholding or tax obligation as
described in Section 7.1 above by electing to tender, or by attestation as to
ownership of, Previously Acquired Shares that have been held for the period of
time necessary to avoid a charge to the Company’s earnings for financial
reporting purposes and that are otherwise acceptable to the Committee, or by a
Broker Exercise Notice, or by a combination of such methods.  For purposes of
satisfying a Participant’s withholding or employment-related tax obligation,
Previously Acquired Shares tendered or covered by an attestation will be valued
at their Fair Market Value.

3


--------------------------------------------------------------------------------




ARTICLE 8.  ADJUSTMENTS.

In the event of any reorganization, merger, consolidation, recapitalization,
liquidation, reclassification, stock dividend, stock split, combination of
shares, rights offering, divestiture or extraordinary dividend (including a
spin-off), or any other change in the corporate structure or shares of the
Company, the Committee (or, if the Company is not the surviving corporation in
any such transaction, the board of directors of the surviving corporation), in
order to prevent dilution or enlargement of the rights of the Optionee, will
make appropriate adjustment (which determination will be conclusive) as to the
number, kind and exercise price of securities subject to this Option.

ARTICLE 9.  SUBJECT TO PLAN.

9.1           Terms of Plan Prevail.  The Option has been and the Option Shares
granted and issued pursuant to this Agreement will be granted and issued under,
and are subject to the terms of, the Plan.  The terms of the Plan are
incorporated by reference in this Agreement in their entirety, and the Optionee,
by execution of this Agreement, acknowledges having received a copy of the Plan.
The provisions of this Agreement will be interpreted as to be consistent with
the Plan, and any ambiguities in this Agreement will be interpreted by reference
to the Plan.  In the event that any provision of this Agreement is inconsistent
with the terms of the Plan, the terms of the Plan will prevail.

9.2           Definitions.  Unless otherwise defined in this Agreement, the
terms capitalized in this Agreement have the same meanings as given to such
terms in the Plan.

ARTICLE 10.  MISCELLANEOUS.

10.1         Binding Effect.  This Agreement will be binding upon the heirs,
executors, administrators and successors of the parties to this Agreement.

10.2         Governing Law.  This Agreement and all rights and obligations under
this Agreement will be construed in accordance with the Plan and governed by the
laws of the State of Wisconsin without regard to conflicts of laws provisions.

10.3         Entire Agreement.  This Agreement and the Plan set forth the entire
agreement and understanding of the parties to this Agreement with respect to the
grant and exercise of this Option and the administration of the Plan and
supersede all prior agreements, arrangements, plans and understandings relating
to the grant and exercise of this Option and the administration of the Plan.

10.4         Amendment and Waiver.  Other than as provided in the Plan, this
Agreement may be amended, waived, modified or canceled only by a written
instrument executed by the parties hereto or, in the case of a waiver, by the
party waiving compliance.

10.5         Captions.  The Article, Section and paragraph captions in this
Agreement are for convenience of reference only, do not constitute part of this
Agreement and are not to be deemed to limit or otherwise affect any of the
provisions of this Agreement.

4


--------------------------------------------------------------------------------




10.6         Counterparts.  For convenience of the parties hereto, this
Agreement may be executed in any number of counterparts, each such counterpart
to be deemed an original instrument, and all such counterparts together to
constitute the same agreement.

The parties to this Agreement have executed this Non-Statutory Stock Option
Agreement effective the day and year first above written.

 

MARTEN TRANSPORT, LTD.

 

 

 

 

By

 

 

 

 

 

Its

 

 

OPTIONEE

 

 

 

 

 

[Name]

 

 

5


--------------------------------------------------------------------------------